  Case 7:19-cv-06552-NSR Document 5-1 (Court only)                 Filed 08/13/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                    EUl I    f{d\i(   .\l I Y FIi.FD
                                                                 DOC#:
                                                                         ---------
 MARKISHA WHITE,
                                                                 DATE FILED: ~ /         l (b I (q .·
                                  Plaintiff,

                      -against-                                    19-CV-6552 (NSR)

 CRYSTAL RUN HEALTHCARE LLP; and                                ORDER OF SERVICE
 individually and jointly, THOMAS J. BOOKER,
 MD; JAMIE ALLEN; LESLIE RITTER,

                                  Defendants.

NELSON S. ROMAN, United States District Judge:

       Plaintiff brings this prose action under Title VII of the Civil Rights Act of 1964 ("Title

VII"), 42 U.S.C. §§ 2000e to 2000e-l 7, 42 U.S.C. § 1981, and the New York City Human Rights

Law, N.Y.C. Admin. Code§§ 8-101 to 131, alleging that her former employer discriminated

against her based on her race, color, and familial status. By order dated August 6, 2019, the Court

granted Plaintiff's request to proceed informa pauperis.

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Comi and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) ("The officers of the comi shall issue and serve all

process ... in [IFP] cases."); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Cou1i therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of
Case 7-19-cv-6552-NSR-1            Document 5-1        Filed in NYSD on 08/13/2019          Page 2 of 4



 time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

 plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

 information necessary to identify the defendant, the Marshals’ failure to effect service

 automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

 4(m).”).

         To allow Plaintiff to effect service on Defendants Crystal Run Healthcare LLP, Thomas J.

 Booker, Jamie Allen, and Leslie Ritter through the U.S. Marshals Service, the Clerk of Court is

 instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285

 form”) for each of these defendants. The Clerk of Court is further instructed to issue a summons

 and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to

 effect service upon these defendants.

         Plaintiff must notify the Court in writing if his address changes, and the Court may

 dismiss the action if Plaintiff fails to do so.

                                             CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

 information package.

         The Clerk of Court is further instructed to complete the USM-285 forms with the

 addresses for Crystal Run Healthcare LLP, Thomas J. Booker, Jamie Allen, and Leslie Ritter and

 deliver all documents necessary to effect service to the U.S. Marshals Service.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

 not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an




                                                   2
 Case 7:19-cv-06552-NSR         Document 5-1 (Court only)      Filed 08/13/19 Page 3 of 4




appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   A~~lL'5't- (G,1 '"2.0l9
           White Plains, New York

                                                          NELSON S. ROMAN
                                                        United States District Judge




                                               3
Case 7-19-cv-6552-NSR-1   Document 5-1   Filed in NYSD on 08/13/2019   Page 4 of 4



                    DEFENDANTS AND SERVICE ADDRESSES

            Crystal Run Healthcare LLP
            95 Crystal Run Road
            Middletown, NY 10941

            Thomas J. Booker, MD
            95 Crystal Run Road
            Middletown, NY 10941

            Jamie Allen
            95 Crystal Run Road
            Middletown, NY 10941

            Leslie Ritter
            95 Crystal Run Road
            Middletown, NY 10941
